Determination unanimously modified on the law without costs and as modified confirmed and matter remitted to respondent for further proceedings, all in accordance with the following memorandum: The determination of the Chief of Police sustaining charges that petitioners violated enumerated provisions of the City of Rochester Municipal Code is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). We conclude, however, that the penalty imposed was " 'so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness’ ” (Matter of Pell v Board of Educ., supra, at 233). Accordingly, we remit the matter to respondent to reconsider the penalty, not to exceed a six-month suspension of petitioners’ entertainment center and amusement center licenses. (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Curran, J.) Present — Dillon, P. J., Callahan, Boomer, Lawton and Davis, JJ. 88 In the Matter of Robert J. Stone, as Commissioner of